DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 9 in the reply filed on 06/23/22 is acknowledged. The election reads on claims 1-5 and 7-9, which are under examination on the merits. Claim 6 is withdrawn. 

Claim Objections
Claims 1-5 and 7-9 are objected to because of the following informalities:  claims 1, 4 and 9 include abbreviated version of compounds such as DPPC, DPPG, SD-30, etc, without stating their full chemical names at least once in the claims. 
Claim 9 is objected to for capitalizing chemical names.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit for DPPC. The disclosed range of “at least 30%” encompasses 100% which is neither supported nor possible. 
Claim 9 recites the limitation "DOPC, POPC, SD-30, POPG, " in the container of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not support any of the stated compounds. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitke et al (US 20080226730).



Claim interpretation:
Claim 8 is drawn to a container comprising a capsule containing a respirable dry powder particle surfactant formulation comprising i) at least 30% DPPC, ii) less than 3% NaCl (which encompasses 0%) and iii) an optional excipient (i.e. is not required) and a desiccant. 

Schmitke et al teach formulations having particles comprising phospholipids, bioactive agent and excipients and the pulmonary delivery thereof, dry powder inhaled insulin and improved formulations comprising DPPC, insulin and sodium citrate (See abstract).
Schmitke et al disclose one embodiment wherein the formulations have particles comprising, by weight, approximately 40% to approximately 60% DPPC, approximately 30% to approximately 50% insulin and approximately 10% sodium citrate, and embodiments wherein the particles comprise, by weight, approximately 75% to approximately 80% DPPC, approximately 10% to approximately 15% insulin and approximately 10% sodium citrate (See [0009]-[0010] and [0014]).
Disclosed is also a kit comprising two or more receptacles comprising unit dosages selected from the said insulin formulations. For example, the formulation can be particles comprising, by weight, approximately 60% DPPC, approximately 30% insulin and approximately 10% sodium citrate (See [0015]). The receptacles are capsules (See [0114] and [0130]).
Schmitke et al also disclose that the powder was filled at approximately 8.7-mg quantities into size 2 hydroxypropylmethyl cellulose (HPMC) capsules and then packaged in Aclar-foil blister cards. The blister cards were sealed in aluminum foil bags, containing a small, food-grade desiccant bag for additional moisture protection (See [0152] and [0155]). 
Additionally, it is disclosed that the combinations of one or more phospholipids with other materials also can be employed to achieve a desired matrix transition temperature. Examples include polymers, cholesterol, surfactants, etc. The said phospholipids include DPPC and DPPG (See [0053]-[0055]). 
Schmitke et al further disclose particles including other materials such as, for example, buffer salts, dextran, polysaccharides, lactose, trehalose, cyclodextrins, proteins, peptides, polypeptides, fatty acids, fatty acid esters, inorganic compounds, phosphates (See [0079]).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipp (US 20160317503).

Lipp teach powder formulations containing zolmitriptan for pulmonary administration to the respiratory tract of a patient for the treatment of disease (See abstract and [0006]). Disclosed is a dry powder formulation comprising zolmitriptan, dipalmitoylphosphatidylcholine (DPPC), sodium chloride or sodium citrate and L-leucine or polyglycitol (See [0012]). 
Lipp disclose a dry powder formulation comprising zolmitriptan, a phospholipid, a salt and an additional excipient which is an amino acid, a sugar or a sugar alcohol. (See [0011]). 
	The salts suitable for use in said powders and particles include sodium and potassium salts, such as sodium chloride (NaCl), sodium citrate, sodium lactate, calcium chloride, magnesium chloride etc. A preferred salt is sodium chloride. 
Examples of amino acids include leucine, isoleucine, alanine, etc,. A preferred amino acid is L-leucine. Examples of sugars and sugar alcohols include maltodextrin, polyglycitol, lactose, trehalose and mannitol (See [0034]-[0036]).
Lipp disclose that the particles may comprise about 5 to about 50% zolmitriptan, about 5 to about 20% phospholipid, and about 1 to about 10% salt as measured by weight percent of dry solids in the powder (See 0041]).
The said inhalable powder is contained in a capsule (See [0061], [00693] and [0064]). The said zolmitriptan formulations are prepared and packaged in a manner that prevents or minimizes the degradation of the active ingredient due to oxidation of zolmitriptan. The zolmitriptan powders are produced and packaged in an environment in which the oxygen is minimized or excluded, such as under an atmosphere of an inert gas, such as dry nitrogen or argon. In certain embodiments, an oxygen absorbing/scavenging agent is included in the final packaging in direct communication with the atmosphere surrounding the zolmitriptan powder (See [0074]). 
--- It is noted that Lipp discloses the concentration ranges in percentages based on the weight of the composition, which includes the active agent, zolmitriptan, while the claimed ranges are based on the weight of the surfactant formulation. Accordingly, it is considered that Lipp’s 20% of DPPC is the same or very close to the claimed at least about 30%.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1:  A container comprising: (a) a capsule containing a respirable, dry powder particle surfactant formulation for pulmonary delivery comprising: i) at least about 30% DPPC by weight of the particle; ii) less than about 3% NaCl by weight of the particle; and iii) an optional excipient selected from the group consisting of any one or more of leucine, magnesium lactate, trehalose, lactose, mannitol, calcium chloride (CaCl2), albumin, sugar alcohol, a fatty acid or a hydrogenated starch hydrolysate (HSH); wherein all components of the dry powder particles amount to 100 weight percent; and (b) a desiccant.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitke et al (US 20080226730) in view of Johansson et al (US 20140142021).

Schmitke et al’s teaching are delineated above and incorporated herein. Schmitke et al lack a disclosure on the surfactant being a surfactant protein. This is taught by Johansson et al.   

Johansson et al teach a surfactant comprising a phospholipid mixture, and a combination of native surfactant protein SP-C with native surfactant protein SP-B (See abstract). The main constituents of these surfactant preparations are phospholipids, such as 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), (PG), and surfactant hydrophobic proteins B and C (SP-B and SP-C) (See [0008]). 
Johansson et al disclose that the one said phospholipid mixture consists of: i) an amount of about 50% by weight of DPPC; ii) an amount of about 10% by weight of POPG; and iii) an amount of about 40% by weight of a naturally-derived fraction of unsaturated phospholipids consisting essentially of: from 30 to 50% of POPC, all the amounts i), ii) and iii) being calculated based on the total weight of the phospholipid mixture (See [0025]-[0029]).
Johansson et al state that the said surfactant protein may be SEQ ID 14 (i.e. FPIPLPYCWLCRALIKRIQAMIPKGGRMLPQLVCRLVLRCS) (which corresponds to claimed SEQ ID NO. 9). 
The surfactant and the carrier may be separately packed in a suitable container as a kit. The said kit may comprise: a) the reconstituted surfactant in a powder form in a first unit dosage form; b) a pharmaceutically acceptable carrier in a second unit dosage form; and c) container means for containing said first and second dosage forms (See [0147]-[0148]). 
Johansson et al disclose two tested samples comprising:  
1. DPPC 50%+eggyolkPC 40%+POPG 10%+SP-C33Leu 2%+Mini-B27 2% 
2. DPPC 50%+eggyolkPC 40%+POPG 10%+SP-C33Leu 2%+Mini-BLeu 2% (See [0170]-[0171]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Johansson et al with that of Schmitke et al to arrive at the instant invention. It would have been obvious to do so because Schmitke et al teach inhalable powder formulations comprising phospholipids such as DPPC and a salt including sodium citrate as well as an active agent such as insulin for administration to the pulmonary system. Schmitke et al disclose that the concentration of DPPC in the formulation may be from about 1 to about 99%, and particularly about 40 to 80%. It is disclosed that the selection of the phospholipid affects the release rate of the active agent. Johansson et al also disclose inhalable formulations comprising phospholipids and in addition a surfactant protein for improved delivery and absorption of the active agent. Johansson et al teach that the presence of a protein-containing surfactant complex in the lung is essential to the gaseous exchange and prevents the lungs from collapsing at the end of expiration. Johansson et al further disclose that the proteinaceous profile and the phospholipid composition are very important to stabilize the alveoli at the end of expiration. 
As such one of ordinary skill in the art would have been more than motivated to combine a phospholipid and a surfactant protein in combination to improve drug delivery and lung health in a patient in need thereof. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitke et al (US 20080226730) in view of Lipp (US 20160317503) and Johansson et al (US 20140142021).

Schmitke et al, Johansson et al and Lipp’s teaching are delineated above and incorporated herein. Schmitke et al or the combined references lack a disclosure on the presence of sodium chloride or its amounts. This is taught by Lipp.   
Specifically, Lipp teach powder formulations containing zolmitriptan for pulmonary administration to the respiratory tract of a patient for the treatment of disease (See abstract and [0006]). Disclosed is a dry powder formulation comprising zolmitriptan, dipalmitoylphosphatidylcholine (DPPC), sodium chloride or sodium citrate and L-leucine or polyglycitol (See [0012]). 
Lipp disclose a dry powder formulation comprising zolmitriptan, a phospholipid, a salt and an additional excipient which is an amino acid, a sugar or a sugar alcohol. (See [0011]). 
	It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Johansson et al and Lipp with that of Schmitke et al to arrive at the instant invention. It would have been obvious to do so because Schmitke et al teach inhalable powder formulations comprising phospholipids such as DPPC and a salt including sodium citrate as well as an active agent such as insulin for administration to the pulmonary system. Schmitke et al disclose that the concentration of DPPC in the formulation may be from about 1 to about 99%, and particularly about 40 to 80%. It is disclosed that the selection of the phospholipid affects the release rate of the active agent. Lipp is in the same field of endeavor and teach dry powder formulations for inhalation comprising DPPC, a salt such as sodium chloride or sodium citrate and excipients. Johansson et al also disclose inhalable formulations comprising phospholipids and in addition a surfactant protein for improved delivery and absorption of the active agent. Johansson et al teach that the presence of a protein-containing surfactant complex in the lung is essential to the gaseous exchange and prevents the lungs from collapsing at the end of expiration. Johansson et al further disclose that the proteinaceous profile and the phospholipid composition are very important to stabilize the alveoli at the end of expiration. 
As such it would have been obvious to one of ordinary kill in the art to substitute Schmitke et al’s sodium citrate with Lipp’s sodium chloride with a reasonable expectation of success as Lipp teach that sodium citrate and sodium chloride are interchangeable species, but sodium chloride is preferred. 
That is, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, one of ordinary skill in the art would have been more than motivated to combine a phospholipid and a surfactant protein in combination to improve drug delivery and lung health in a patient in need thereof. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitke et al (US 20080226730) in view of Johansson et al (US 20140142021) and Hafner et al (US 20090011978).

Schmitke et al and Johansson et al’s teachings are delineated above and incorporated herein. The combined references lack a disclosure on the surfactant protein being sinapultide or sodium chloride. These are taught by Hafner et al. 

 Hafner et al teach the use of surfactant comprising phospholipids and pulmonary surfactant proteins (See abstract). 
Disclosed is the use of a powdered surfactant preparation comprising at least one phospholipid, pulmonary surfactant proteins SP-B and/or SP-C and/or modified derivatives thereof and optionally excipients for the production of a medicament for the treatment of surgical adhesions. Particularly, powdered surfactant preparations obtainable by spray-drying are preferred (See [0010]). 
The preferred "phospholipids" are dipalmitoylphosphatidylcholine (DPPC), palmitoyloleylphosphatidylglycerol (POPG) and/or phosphatidylglycerol (PG). Particularly preferably, the phospholipids are mixtures of various phospholipids, in particular mixtures of dipalmitoyl-phosphatidylcholine (DPPC) and palmitoyloleylphosphatidylglycerol (POPG), preferably in the ratio from 7 to 3 to 3 to 7 (See [0029]).
Pulmonary surfactant proteins designated by SP-B (Surfactant Protein-B) and SP-C (Surfactant Protein-C) and their modified derivatives are of interest. Modified derivatives of pulmonary surfactant proteins include the polypeptide KL4 (INN: sinapultide).  In Example 5, 0.5 g of KL4 (INN: sinapultide), 7.125 g of 1,2-dipalmitoyl-3-sn-phosphatidylcholine and 2.43 g of 1-palmitoyl-2-oleoyl-3-sn-phosphatidylglycerol ammonium are dissolved in 500 ml of chloroform/methanol 1:1 with warming to 45ºC and then spray-dried. A colorless powder is obtained (the sinapultide is present at about 4.9% of the formulation) (See [0030] and [0053], Example 5). 
Hafner et al disclose that "excipients" which can be present in surfactant preparations include, fatty acids such as palmitic acid; electrolytes such as calcium, magnesium and/or sodium salts (for example calcium chloride, sodium chloride). Preferred preparations contain 80 to 95% by weight of phospholipids, 0.1 to 3.0% by weight of pulmonary surfactant proteins, 3 to 15% by weight of fatty acid, and 0 to 3% by weight of calcium chloride (See [0033]).
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Johansson et al and Hafner et al with that of Schmitke et al to arrive at the instant invention. It would have been obvious to do so because Schmitke et al teach inhalable powder formulations comprising phospholipids such as DPPC and a salt including sodium citrate as well as an active agent such as insulin for administration to the pulmonary system. Schmitke et al disclose that the concentration of DPPC in the formulation may be from about 1 to about 99%, and particularly about 40 to 80%. It is disclosed that the selection of the phospholipid affects the release rate of the active agent. Johansson et al also disclose inhalable formulations comprising phospholipids and in addition a surfactant protein including SP-B for improved delivery and absorption of the active agent. Johansson et al teach that the presence of a protein-containing surfactant complex in the lung is essential to the gaseous exchange and prevents the lungs from collapsing at the end of expiration. Johansson et al further disclose that the proteinaceous profile and the phospholipid composition are very important to stabilize the alveoli at the end of expiration. Hafner et al teach the combination of phospholipids and surfactant proteins is surprisingly advantageous to phospholipids alone and disclose that suitable surfactant proteins include SP-B, SP-C or a modified derivative thereof. A suitable modified derivative includes sinapultide. 
As such it would have been obvious to one of ordinary kill in the art to substitute Johansson et al’s SP-B with Hafner et al’s modified derivative such as sinapultide with a reasonable expectation of success as Hafner et al teach that the surfactant protein can be selected form SP-B, SP-C or a modified derivative thereof. 
That is, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Additionally, one of ordinary skill in the art would have been more than motivated to combine a phospholipid and a surfactant protein in combination to improve drug delivery and lung health in a patient in need thereof. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp (US 20160317503) in view of Poutiatine et al (US 20130131586). 

Lipp’s teaching are delineated above and incorporated herein. Lipp lack an express disclosure on the container containing the desiccant silica gel. This would have been obvious over the teaching of Poutiatine et al. 

Poutiatine et al teach drug storage and dispensing devices for dispensing a drug dosage form to a patient (See abstract and [0016]). Dosage form may be capsule (See [0081]). 
It is disclosed that to protect the drug dosage forms from exposure to moisture either from humidity, saliva ingress, or accidental exposure to other water-based liquids, the dispensing device and the container or cartridge which houses the dosage form within the device may contain a desiccant. A mechanism to prevent saliva ingress includes inclusion of a desiccant, seals, absorbents, adsorbents wipers, and sensors. A desiccant is a sorbant, in the form of a solid, liquid, or gel that has an affinity for water, and absorbs or adsorbs moisture from the surrounding, thus controlling the moisture in the immediate environment. Any commercial desiccant which typically, take the form of pellets, canisters, packets, capsules, powders, solid materials, papers, etc. There are many types of solid desiccants, including silica gel, alumino-silicate, activated alumina, zeolite, molecular sieves, etc. (See [0183]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Lipp to have looked in the art for other desiccants suitable for drug storage and degradation control as taught by Poutiatine et al with a reasonable expectation of success. 
Specifically, Lipp teach dry powder formulations for inhalation comprising DPPC, a salt such as sodium chloride or sodium citrate and excipients, wherein the powder formulation is placed in a capsule and stored in a container with a desiccant to prevent degradation from the atmosphere by including an absorbing/scavenging agent in the final packaging in direct communication with the atmosphere surrounding the zolmitriptan powder. Lipp do not expressly disclose the type of desiccant. However, Poutiatine et al teach drug storage and dispensing devices for dispensing a drug dosage form such as a capsule to a patient. To protect the drug dosage forms from exposure to moisture the dispensing device and the container contain a desiccant, such as silica gel, alumino-silicate, activated alumina, etc. 
Accordingly, one of ordinary kill in the art would have been motivated to have looked in the art for suggestions on suitable desiccant material such as silica gel as taught by Poutiantine et al with a reasonable expectation of success. 
That is, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
It is noted that Lipp discloses the concentration ranges in percentages based on the weight of the composition, which includes the active agent, zolmitriptan, while the claimed ranges are based on the weight of the surfactant formulation. Accordingly, it is considered that Lipp’s 20% of DPPC is the same or very close to the claimed at least about 30%.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/151,873 (US 20210386664) in view of Johansson et al (US 20140142021) and Poutiatine et al (US 20130131586). 
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Johansson et al and Poutiatine et al.
Specifically, the examined claims are drawn to a container comprising: (a) a capsule containing a respirable, dry powder particle surfactant formulation for pulmonary delivery comprising: i) at least about 30% DPPC by weight of the particle; ii) less than about 3% NaCl by weight of the particle; and iii) an optional excipient selected from the group consisting of any one or more of leucine, magnesium lactate, trehalose, lactose, mannitol, calcium chloride (CaCl2), albumin, sugar alcohol, a fatty acid or a hydrogenated starch hydrolysate (HSH); wherein all components of the dry powder particles amount to 100 weight percent; and (b) a desiccant.
The reference claims are drawn to a respirable, dry powder particle surfactant formulation for pulmonary delivery comprising: i) at least about 30% DPPC by weight of the particle; ii) at least about 10% POPG by weight of the particle; iii) less than about 3% NaCl by weight of the particle; and i) an excipient selected from the group consisting of any one or more of trehalose, lactose, or sugar alcohol, such as maltitol; wherein all components of the dry powder particles amount to 100 weight percent.
The differences are minor and obvious. Particularly, examined claims do not expressly disclose the presence of at least 10% of POPG while the reference claims do. However, this is obvious over the teachings of Johansson et al which teach the combination of phospholipids, specifically POPG at 10% (See [0170]). Also both sets of claims use the open ended transitional phrase of comprising which allows for unrecited components. Accordingly, it would have been obvious to have combined POPG to DPPC for better effects in drug delivery as taught by Johansson et al. 
The other difference is that reference claims do not recite a container or a desiccant. However, this would have been obvious over the teachings of Poutiatine et al as it discloses that by filing the powder formulation in a capsule and placing it with a desiccant such as silica gel in a container for better storage and stability.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 and 7-9 are rejected. Claim 6 is withdrawn.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616